Citation Nr: 0113217	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to basic eligibility for Survivors and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant, a family friend, and the appellant's husband


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to January 
1973 with a period of service in the Republic of Vietnam from 
December 26, 1971 to February 18, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to service 
connection for PTSD for purposes of accrued benefits, and 
also denied entitlement to service connection for the cause 
of the veteran's death and eligibility to Chapter 35 
benefits.

In October 1998, the Board remanded the issues to the RO to 
schedule a Travel Board hearing.  A hearing was held before 
the undersigned Member of the Board sitting in North Little 
Rock, Arkansas, in March 2000.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

In August 2000, the Board affirmed the RO's initial decision.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated December 21, 2000, the Court granted 
an unopposed motion to remand that was filed by the 
Secretary, and vacated the Board's August 2000 decision and 
remanded the matter for consideration in conformity with the 
motion filed by the Secretary.


REMAND

As noted above, the Board denied the appellant's claims by a 
decision rendered in August 2000.  The Board had denied the 
claims essentially on the grounds that they were not well-
grounded.  

On November 9, 2000, while the appeal was pending before the 
Court, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  

Based on this change in the law, the Secretary filed before 
the Court an Unopposed Motion for Remand and to Stay 
Proceedings.  In the motion it was noted that a remand was 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, it was 
noted that there had been another change in the law 
concerning Chapter 35 benefits, Pub. L. 106-419, Stat. 1822 
(Nov. 1, 2000) which occurred after the Board decision.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, and whether any of the recent changes in the law 
concerning Chapter 35 benefits are applicable to the 
appellant's claim, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Accordingly, a remand is required. 

Furthermore, it is observed that the appellant has argued, in 
essence, that the veteran had a diagnosis of PTSD for several 
years prior to his death and that he experienced combat 
stressors while he was in Vietnam causing PTSD.  Inasmuch as 
her claim was denied as not well-grounded, she is free to 
submit additional evidence and argument to support her claim, 
such as buddy statements or contemporaneous evidence 
reflecting the veteran's combat stressors.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  She has also contended that 
the reported causes of the veteran's death, disseminated 
intravascular coagulation (DIC), sepsis, and metabolic 
acidosis, were related to military service.  The Board finds 
that a medical opinion might be necessary to determine 
whether DIC, sepsis, or metabolic acidosis were related in 
any way to the veteran's military service.  If the appellant 
has an independent medical opinion to that effect, she should 
be advised on the need to submit a copy of that opinion.  

Moreover, the appellant contends that the veteran's service-
connected left foot disorder either caused or contributed 
substantially or materially to his death.  The issue has 
never been directly addressed.  Thus, the Board finds that 
the RO should consider whether a VA physician should review 
the record and provide a opinion as to linkage, if any, 
between the veteran's reported causes of death (DIC, 
metabolic acidosis, and sepsis) and military service, and the 
veteran's service-connected left foot disability and his 
death.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and ask her to submit a list with the 
names, addresses, and dates of treatment 
of all physicians, hospitals, or 
treatment centers (private, VA or 
military) who provided the veteran with 
relevant treatment which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records. To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  If private treatment is reported 
and those records are not obtained, the 
appellant and her representative should 
be informed and afforded an opportunity 
to obtain the records.  The appellant is 
advised that the Board is particularly 
interested in obtaining records which 
would tend to support the arguments that 
she has made that the veteran was exposed 
to stressors in service; that he had been 
diagnosed to have PTSD several years 
before his death; and that the conditions 
which contributed to his death were 
related to his military service or his 
service-connected disability.  All the 
records obtained should be made part of 
the claims folder.

2.  The RO should obtain and associate 
with the claims folder all records 
pertaining to any treatment afforded to 
the veteran at any VA medical facility 
that are not currently on file.  

3.  Thereafter, and whether additional 
records are obtained or not, the RO 
should arrange for a VA physician to 
review all the medical evidence in the 
case including the service medical 
records.  The physician should express 
opinions on the following matters, 
providing a complete rationale for all 
opinions expressed in the consultation 
report:
a.) The physician should indicate based 
on all the medical documentation on file 
reflecting treatment prior to the 
veteran's death, what would be the most 
likely underlying disease that could be 
said was medically accountable for the 
veteran's death considering that the 
conditions listed in the Death 
Certificate were cardiorespiratory arrest 
due to metabolic acidosis, possible 
sepsis and disseminated intravascular 
coagulation?  

b.) If the above question cannot be 
answered with specificity, the physician 
should provide an opinion as to whether 
it was most likely or unlikely that the 
conditions that were listed in the Death 
Certificate were related to the veteran's 
period of military service.

c.) The physician should further address 
the question of whether it was likely or 
unlikely that the service-connected left 
foot disability contributed to or was in 
any way responsible for the condition(s) 
that led to the veteran's demise.

The responses and opinions generated as a 
result of the above action should be set 
forth in a clear, comprehensive, and 
legible manner and should include 
complete rationale.  The veteran's entire 
claims folder and a copy of this remand 
must be made available to the physician 
to facilitate a thorough, longitudinal 
review of the evidence, and the physician 
should be requested to indicate that he 
or she has reviewed the entire claims 
folder. 

4.  Upon completion of the above, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  Specific 
attention is directed to the 
aforementioned medical consultation 
report to ensure that it complies with 
the directives of this REMAND and that it 
includes adequate responses to the 
specific opinions requested.  If the 
report is deficient in any manner, it 
must be returned to the physician for 
corrective action.  38 C.F.R. § 4.2 
(2000);  See also Stegall v. West,  11 
Vet.App. 268 (1998). 

5.   After completion of the above, the RO 
should adjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including all the 
additional medical evidence obtained 
pursuant to this remand. The RO should 
specifically consider all the amendments 
pertaining Chapter 35 benefits that have 
been enacted since the last statement of 
the case was issued to determine whether 
they are applicable to the appellant's 
claim.  The RO must also ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.   

6.  Finally, the RO should further 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

7.   In the event the benefits sought are 
not granted, the appellant should be 
provided with a supplemental statement of 
the case (SSOC), which must contain 
notice of all relevant actions taken on 
her claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue or issues on appeal, 
particularly all applicable provisions of 
the recently enacted VCAA and the 
legislation pertaining to Chapter 35 
benefits.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the appellant unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

